Citation Nr: 1409915	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-24 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the service-connected residuals of prostate cancer, to include a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board in December 2011.  The claim was previously before the Board in October 2011 and February 2012 when it was remanded for further development and adjudication.  In November 2012, the Board denied the claim.  The Veteran appealed the issue to the Court of Appeals for Veterans Claims (Court).  By Order dated May 2013, the Court vacated the Board's November 2012 denial and remanded the matter to the Board for compliance with the instructions included in an April 2013 Joint Motion for Remand (JMR).

The Board notes that the November 2012 Board decision found that the reduction from 100 percent to 40 percent for service-connected residuals of prostate cancer was proper.  This determination was not disturbed by the JMR or the Court Order, and that issue is not before the Board at this time.

The issues of service connection for a shoulder disability and an acquired psychological disability (to include depression) were raised by correspondence dated in September 2012, and the issue of service connection for a neck disability was raised by correspondence dated in February 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

As noted in the Introduction, the matters were vacated by the Court in May 2013 and remanded to the Board for further proceedings consistent with the JMR.  Notably, the April 2013 JMR directed the Board consider whether the Veteran is entitled to a TDIU rating pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court found that the issue of a TDIU rating was reasonably raised by the record, but was not addressed by the Board.  Specifically during the September 2009 VA examination in which the Veteran reported that his fatigue from prostate cancer and treatments prevented him from preforming his usual occupational activities and at the December 2011 hearing wherein the Veteran testified that he had issues obtaining employment due to his frequent urination.  As such, there is an indication in the record that reasonably raised a claim of entitlement to a TDIU rating which must be addressed.  See Rice, 22 Vet. App. 447.  

The Veteran testified at the December 2011 hearing that he receives Social Security 
Administration (SSA) disability benefits due to his prostate cancer.  There is no indication in the claims file that VA has ever requested any of the Veteran's records in the possession of the SSA.  To fully comply with the guidance offered in the JMR, VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Following receipt of any SSA records, the Veteran should then be afforded a VA examination, to determine what, if any, impact the residuals of his prostate cancer have on his ability to work.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to request and obtain all medical records and administrative decisions associated with any claim by the Veteran for SSA disability benefits.  All requests for records and their responses must be associated with the claims folder.

2. After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected residuals of prostate cancer.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should describe all findings in detail.

Based on examination of the Veteran and review of his record, the examiner should provide opinions that allow for the application of the rating criteria for the genitourinary system.  The examiner should be notified that voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  The examiner must make specific findings as to the use of an appliance or the wearing of absorbent materials and the number times it must be changed per day.  The examiner must make specific findings as to the number of daytime voiding intervals or awakening to void intervals per night.  The examiner must make specific findings as to whether there is obstructed voiding or marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream). 

The examiner should specifically address the functional effects of the disability under the ordinary conditions of daily life, including what, if any, impact the residuals of his prostate cancer have on his ability to work.

The examiner must explain the rationale for all opinions, citing to supporting factual data

3. In the interest of avoiding a future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4. Following completion of the above and any other necessary development, the issue on appeal (to include a TDIU rating) should be readjudicated.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



